Case: 21-51022     Document: 00516297680         Page: 1     Date Filed: 04/27/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         April 27, 2022
                                  No. 21-51022
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Elias Lujan-Galindo,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:21-CR-501-1


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Elias Lujan-Galindo appeals his conviction and sentence for illegal
   reentry into the United States under 8 U.S.C. § 1326(a) and (b)(1). Lujan-
   Galindo argues that treating a prior felony or aggravated felony conviction
   that increases the statutory maximum under § 1326(b) as a sentencing factor,


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-51022     Document: 00516297680           Page: 2   Date Filed: 04/27/2022




                                    No. 21-51022


   rather than a separate element of the offense, violates the Constitution. He
   has filed an unopposed motion for summary disposition and a letter brief
   explaining that he has raised the issue only to preserve it for further review
   and correctly conceding that his argument is foreclosed by Almendarez-Torres
   v. United States, 523 U.S. 224 (1998). See United States v. Pervis, 937 F.3d
   546, 553-54 (5th Cir. 2019).
          Because summary disposition is appropriate, see Groendyke Transp.,
   Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969), Lujan-Galindo’s motion is
   GRANTED, and the judgment of the district court is AFFIRMED.




                                         2